Citation Nr: 1731768	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 15, 2015, and in excess of 50 percent since that date, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

The Board notes that while the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD in a February 2015 rating decision, effective January 2015, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not been awarded, the claim is still on appeal.  See id.


FINDINGS OF FACT

1.  For the period prior to January 15, 2015, the Veteran's PTSD has been characterized by depressed mood, sleep impairment, and mild memory loss; panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, and impaired abstract thinking have not been shown.

2.  For the period since January 15, 2015, the Veteran's PTSD has been characterized by forgetting names, recent events, and directions, panic attacks that occur weekly or less often, and difficulty in establishing and maintaining effective work and social relationships; suicidal ideation, intermittently illogical, obscure, or irrelevant speech, and near-continuous panic or depression have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent, for PTSD prior to January 15, 2015, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 50 percent, for PTSD after January 15, 2015, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103 , 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2004. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

The Board notes that this appeal was remanded in January 2016 in order to identify and obtain the Veteran's in-patient treatment records from a residential PTSD rehabilitation program in Waco, Texas.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.


Increased Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling for the period prior to January 15, 2015, and 50 percent for the period after that date.  He contends he is entitled to a higher rating for each period for that disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2016).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under 38 C.F.R. 4.130, Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2016). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

Prior to January 15, 2015

Prior to January 15, 2015, the Veteran received a 30 percent rating for his PTSD.  Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, during this period, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.

For example, throughout this period, the Veteran maintained neat, casual dress with unremarkable hygiene and grooming.  During April 2011 treatment, the Veteran appeared in a neat manner, was cooperative, and showed appropriate orientation.  Mental health providers made similar remarks in December 2014 and March 2017.  The Veteran never showed an inability to maintain personal hygiene. 

During this period, the Veteran spoke appropriately with clear thought content despite a history of substance abuse.  For example, in his December 2010 VA exam, the Veteran's orientation and speech were within normal limits.  While his eye contact was poor during the exam, this is consistent with his current PTSD diagnosis and rating.  While his thinking was disorganized during his April 2011 treatment, he did not show stereotyped or circumlocutory speech.  At all other times, his speech was within normal limits and his thought process was organized and goal-directed.  He was able to express his emotions openly and was receptive to guidance and support offered in session.  It is important to note the Veteran's history of excessive alcohol intake and current marijuana use.  Except for occasional relapses, the Veteran does not drink alcohol and despite his daily marijuana use, he did not exhibit gross impairment in thought processes or communication throughout this period.

The Veteran also does not suffer from abnormal disturbances in motivation and mood.  While he endorsed bouts of depression at many times during this period, his mood was always congruent with his experiences, as shown in a mental status examination from December 2014, a PTSD Disability Benefits Questionnaire (DBQ) from March 2017, and at his December 2010 examination, in which he showed anxiety and a depressed mood with crying during the exam due to re-experiencing in-service trauma.  However, at most of his treatment sessions, including a progress note from April 2014, he was alert, in a good mood, and receptive to discussing his experiences.  Further, the Veteran has always generally functioned satisfactorily in his work, as shown by his continuous employment.  His motivation is sufficient to allow for hobbies such as astronomy.  As such, the symptomology described above are contemplated by the 30 percent evaluation.

Similarly, while reporting being quick to anger in November 2014, the Veteran has generally been able to function independently.  For example, in a December, 2010 examination, he described current symptoms of increased anger.  However, the symptoms were episodic and fluctuating.  Moreover, he has been self employed as a massage therapist since the beginning of the period on appeal.  While the Veteran's symptoms, including increased arousal and social avoidance, have caused him to miss work for a few days at a time, the 30 percent rating in DC 9411 specifically contemplates "intermittent periods of inability to perform occupational tasks."  

While it is true that the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9411.  Specifically, in his December, 2012 examination, the Veteran mentioned difficulty falling and staying asleep.  However, this difficulty has been intermittent, rather than chronic, as shown in an April 2011 veteran center intake assessment where the Veteran denies disturbed sleep, as well as notes from September 2010, November 2011, and July 2012 where he notes nightmares recalling incidents during the war and of losing his family.  In a November 2012 progress note, the Veteran mentioned keeping himself from sleeping to avoid war-related nightmares.  In June 2013, the Veteran spoke of his most recent recurring dream, in which he tries unsuccessfully to save a Chinese family who is eventually caught by the enemy.  The Veteran spoke of how this reminded him of people who were killed on the Highway of Death in the Persian Gulf War.  Sleep disturbances such as those described above, while undoubtedly disturbing, are not uncommon with PTSD and any resulting occupational or social impairment is included in the Veteran's current rating.

Similarly, while the Veteran occasionally displayed impaired memory, these symptoms are already accounted for in his current disability evaluation.  Specifically, during his December 2010 VA examination, he was noted to have mild memory loss, such as forgetting names, directions, or recent events.  In an April 2011 intake assessment form, the Veteran endorsed difficulty remembering people he knew prior to his war experiences, and difficulty concentrating enough to complete tasks.  However, there is no record of the Veteran forgetting to complete the tasks themselves.  As such, this is not enough impairment for an award in excess of 30 percent.   

At times during this period, the Veteran's judgment may have been impaired as a result of a hallucination.  In his April 2011 intake assessment form, the Veteran reported visual and tactile hallucinations related to a traumatic experience in the war.  However, there is no indication that this single event impaired the Veteran's judgment.  Additionally, no hallucinations or delusions were reported at other instances, including the Veteran's December 2010 examination.

Throughout this period there were rare occasions when the Veteran had suicidal thoughts, but they did not result in suicidal ideations or plans.  Moreover, they were too seldom such that an increased rating.  Although according to a November 2014 progress note, he said the Veteran said he had experienced intermittent suicidal ideations that year, after his nephews were in a severe car accident, the Veteran did not form a suicidal intent or plan, and reiterated that he was not presently experiencing suicidal ideations.  Even when the Veteran was checked into a PTSD Residential Rehabilitation Program (PRRP) in November and December 2014, he never reported any suicidal thoughts or ideations.  

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he has exhibited impaired abstract thinking, irritability and anger, and difficulty in establishing and maintaining relationships.  However, in the Board's view, the criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include flattened affect, circumstantial, circumlocutory, or stereotyped speech, and impairment of short and long term memory, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  In his December 2010 examination, the Veteran noted that his relationship with his mother, brother, and partner were good, but that his relationship with his sister was not good.  In a May 2012 progress note, the Veteran stated that he and his partner had recently taken a weekend trip to a nearby town.  While he experienced some discomfort in crowds, the Veteran managed to remove himself from the crowd to a more tranquil place.  Of particular note is the Veteran's participation in the PRRP activities from November to December 2014.  In this in-patient program, the Veteran consistently participated actively in socialization outings meant, in part, to decrease social isolation and increase tolerance for public places.  While the Veteran's current isolation from his family and the public is unquestionably related to his PTSD, the Board determines that his social impairment is contemplated by his current rating of 30 percent for this period.  

Here, the Board finds that a GAF score in the range of 55 to 65 is consistent with the symptoms the Veteran displayed.  Nevertheless, this level of impairment does not constitute total occupational and social impairment.  The Veteran's December 2010 VA exam mentioned that the Veteran's GAF score was 61, indicating mild symptoms.  The Board finds that this score is consistent with the Veteran's current rating.

Given this evidence, the Board determines that the Veteran's psychiatric symptoms most nearly approximate the symptoms listed for a 30 percent rating.  Specifically, his psychiatric disability was primarily manifested by disturbances of mood and motivation, sleep impairment, and mild memory loss.  As the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency for the period prior to January 15, 2015, a 30 percent evaluation, but no more, is warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

For the foregoing reasons, a rating in excess of 30 percent is not warranted for the period prior to January 15, 2015.

After January 15, 2015

For the period after January 15, 2015, the Veteran receives a 50 percent rating for his PTSD.  Based on the evidence of record, a rating in excess of 50 percent is not warranted.  Specifically, a VA examination dated January 2015 noted an increase in mood disturbances, with hypervigilance, and a March 2017 DBQ mentions panic attacks occurring "weekly or less often."  However, a March 2017 DBQ evinces an increased motivation.  For instance, the Veteran described enjoying running and volunteering at the local AIDS clinic, and stopped both activities for reasons other than his own motivation.  In this period, no suicidal ideations, intrusive obsessional rituals, or near-continuous panic was shown.  The Veteran mentioned that because of his wartime experience, he had become used to seeking a vantage point at which to scout hostiles.  In that same examination, he described continuing bouts of depression, lasting for approximately a month at a time, as well as panic attacks that occurred no more often than once a week.  During this period, the Veteran was able to function independently and was capable of managing his financial affairs.  

In a September 2015 progress note, the examiner stated that the Veteran had experienced an increase in nightmares of actual experiences of war, so severe that they kept him from falling asleep.  However, the Veteran's psychiatric symptoms do not rise to the level of "near continuous panic or depression."  Depression, panic attacks occurring more than once a week, and sleep impairment are all addressed in the Veteran's current rating.  Moreover, the Veteran demonstrated neither impaired memory and judgment, homicidal or suicidal ideations, nor delusions or hallucinations during this time period. 

In the period after January 15, 2015, the Veteran's social and occupational functioning was clearly affected.  However, it was not affected enough to merit a rating in excess of 50 percent.  Specifically, the Veteran did not demonstrate social or occupational impairment with deficiencies in most areas.  In a January 2016 psychology note, the Veteran mentioned a period in which his social life diminished due to problems with his partner, and his massage parlor was not doing well because he was busy helping his mother after his father's death.  However, this appears to have been a temporary setback.  In a March 2017 DBQ, the Veteran said his relationship with his partner was going well, and even his situation with his brother and sister had improved.  Further, according to the same DBQ, the Veteran had maintained his self-employment, more than a year later.  

For the foregoing reasons, a rating in excess of 50 percent is not warranted for the period after January 15, 2015.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's PTSD for this period.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran resigned from his position as a financial analyst for a hotel due to arguments with his coworkers, and became a self-employed massage therapist.  Despite the pay cut involved in this endeavor, the Board concludes that any loss in income was able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).	



ORDER

For the period prior to January 15, 2015, an initial disability rating in excess of 30 percent for PTSD, is denied.

For the period after January 15, 2015, a disability rating in excess of 50 percent for PTSD, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


